Citation Nr: 9903983	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-03 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of pelvic 
trauma.

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from June 1944 to April 
1946.

This appeal arises from an August 1994, Department of 
Veterans Affairs (VARO), San Juan, Puerto Rico rating 
decision, which, in pertinent part, denied the appellant 
entitlement to service connection for residuals of pelvic 
trauma, and bronchial asthma. 


FINDINGS OF FACT

1.  The appellant served on active duty from June 1994 to 
April 1946.

2.  Competent medical evidence does not indicate that the 
appellant currently has residuals of in-service pelvic trauma 
apart from the service connected right testicle disability.

3.  Competent medical evidence does not indicate that the 
appellant currently has bronchial asthma that is the result of 
in-service disease or injury.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
residuals of pelvic trauma.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
bronchial asthma.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for residuals of 
pelvic trauma, and for bronchial asthma.  Under pertinent law 
and VA regulations, service connection may be granted if 
either disability was incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  It is not necessary to have a diagnosis of a 
particular disability during service, but it is necessary to 
have manifestations sufficient to establish that a disability 
was present.  38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claim for entitlement to service connection is 
not well grounded.

The Board will first review the appellant's pertinent history 
regarding his service-connected disability claim.

The appellant's June 1944 military enlistment examination 
described his lungs and genitourinary system as normal, and 
reported no musculoskeletal defects.  Military treatment 
records revealed that the appellant was treated for right 
epididymitis, acute, non-venereal, non-suppurative, of 
undetermined cause, in September 1945.  The appellant was 
admitted in December 1945 for complaints of swelling of his 
right testicle with penile discharge.  The diagnosis was 
epididymitis, acute, moderate, venereal.  His April 1946 
separation examination described his lungs and genitourinary 
system as normal and reported no musculoskeletal defects.  
However, a traumatic injury to the appellant's right testicle 
in 1945, in the Philippines, was noted.

Military hospital records following the appellant's military 
separation reveal that the appellant was admitted in January 
1947 for treatment of complaints of a sore throat associated 
with difficulty in swallowing and a fever of 3 days duration.  
He had a slight cough during this period, productive of yellow 
sputum.  There was no chest pain.  The appellant's lungs were 
clear with the exception of a few rales in the right upper 
lobe.  The appellant's right testicle was observed to be 
moderately enlarged, which he attributed to an injury received 
in the Philippines.  A chest x-ray was negative.  The 
examiner's final diagnoses were tonsillitis, chronic; and 
otitis media, acute, cause undetermined, mild.

May 1948 hospital records indicated that the appellant was 
admitted for complaints of cough and general malaise.  He 
claimed to have had a sudden onset of general body aches and 
cough of 8 days duration.  The examiner observed inspiratory 
and expiratory wheezes, louder on expiration with occasional 
rhonchi.  The appellant's wheezes improved, and, following 
treatment, his chest was clear.  Final diagnosis was asthma, 
bronchial, mild, cause undetermined.  

VA outpatient treatment records, dated from March 1983 to 
April 1994, reported that the appellant was treated for 
various complaints including cervical spondylosis and general 
degenerative joint disease.  An April 1986 entry reported that 
the appellant had an enlarged prostate and a provisional 
diagnosis of prostatism was provided.  In May 1987, the 
appellant's prostate was firm, and a biopsy was planned to 
rule out carcinoma.  An October 1988 entry reported that the 
appellant complained of right hip pain of 2 weeks duration, 
and the examiner assessed degenerative joint disease of the 
lumbar spine.  January 1992 entries reported that he had 
prostate adenocarcinoma and was scheduled for a radical 
prostatectomy.  A routine preoperative chest x-ray revealed 
that the appellant's lung fields were clear.  A February 1992 
entry reported that radiotherapy treatment was performed for 
prostate adenocarcinoma.  A September 1992 CT of the 
appellant's chest was normal.  A September 1993 entry reported 
that the appellant was status post radiotherapy which ended in 
April 1993, and that he was asymptomatic.  A March 1994 whole 
body skeletal scintigraphy was performed in the anterior and 
posterior projections with special views of the pelvis after 
IV administration.  The impression was of low probability of 
metastatic bone disease and inflammatory/degenerative changes 
in the right acromioclavicular joint; and it was noted that a 
finding described in the left humeral head may be secondary to 
trauma, inflammatory/degenerative changes, or a lesion of 
benign etiology, since this finding was present in previous 
study in June 1992 and remained essentially unchanged.  No 
other findings arguably referable to his pelvis were 
indicated.

VA hospitalization records for a period of admission from 
February 1992 to April 1992, reported that the appellant was 
treated for radiotherapy of a previously diagnosed 
adenocarcinoma of the prostate.  A March 1992 entry noted that 
the appellant had a resolved fever, which probably had been 
the result of an upper respiratory tract infection.

A March 1994 statement from the appellant's private physician, 
Felix Mendoza Rosa, M.D., was submitted.  Dr. Rosa reported 
that the appellant had been referred in September 1991 and 
that he had a history of bronchial asthma.  At the time of 
referral, he had moderate bladder outlet obstructive symptoms, 
enlarged prostate with right-sided firmness on the basis of 
digital rectal examination.  Histologic evaluation of biopsy 
demonstrated an adenocarcinoma of the prostate.  He reported 
that the appellant received radiotherapy in 1992 and was 
followed at the VA.  Dr. Rosa also reported that the appellant 
re-visited his office in March 1994 complaining of right groin 
and testes discomfort, but was otherwise doing well.  The 
appellant reported a history of a "pelvic trauma" that he 
received in service with swelling of his genitalia.  His 
urologic examination by Dr. Rosa was essentially negative 
except for right mild epididymal (minor globus) enduration 
that he indicated could indeed be post traumatic, although for 
how long was impossible to establish.

At his June 1994 hearing on appeal, the appellant testified 
that while on a ship to the Philippines for 33 days, he was 
sick because of an asthma condition.  He claimed that after 
his arrival in the Philippines, during training, he fell in a 
hole and felt a "tearing of the testicles" and was 
hospitalized for 2 days.  He reported that after service he 
was treated by private doctors for asthma.  However, he 
indicated that the first doctor he saw diagnosed a nasal 
condition.  He claimed that his asthma continued following 
service, but that he no longer knew where the private doctors 
from whom he sought treatment following service were, and that 
he could not remember the year that he was treated at the VA.

A VA trachea and bronchi examination was conducted in June 
1994.  The appellant reported a history of asthma during and 
following service.  He reported that he had frequent nasal 
congestion and some cough productive of a yellowish sputum but 
very little, if any, actual wheezing and dyspnea.  The 
examiner observed that his chest had normal symmetric 
expansion.  There were few rhonchi throughout both lungs.  
There was no wheezing as such.  Evaluation information 
included: no evidence of cor pulmonale; no recent attacks of 
asthma; no evidence of clubbing or cyanosis; chronic cough 
productive of a yellow sputum; dyspnea on moderate to strong 
efforts; and no evidence of recent respiratory infections.  
The diagnosis was chronic bronchial asthma.

A VA testes trauma or disease examination was conducted in 
August 1994.  The appellant provided a history of testicle 
trauma during service with swelling and pain.  The appellant 
complained that he had occasional local testicular swelling 
and pain and that he had recently been diagnosed as having 
adenocarcinoma of the prostate in 1991.  The examiner observed 
that the appellant's abdomen was soft with no masses, or 
hernias.  He had normal kidneys, and scrotum.  There was mild 
tenderness to palpation of the right testicle and mild 
engorgement of the right epididymis.  Rectal examination 
revealed a flat prostate with no palpable masses.  The 
examiner diagnosed trauma to the right testicle, by history; 
rule orchiepididymitis; adenocarcinoma of the prostate, status 
post radiotherapy.

A VA bones examination was also conducted in June 1994.  The 
appellant reported that he fell during service and had trauma 
to his testicles.  He claimed that a bone scan in March 1992 
showed inflammatory degenerative changes of the right 
acromioclavicular joint and left humeral head secondary to 
trauma, inflammation, degenerative changes, or a lesion of 
benign etiology in the left humerus.  He complained of low 
back and hip pain with weakness in his left leg.  The examiner 
observed no swelling or deformity of either hip.  There was 
intra-articular involvement with tenderness to palpation in 
both hip subtrochanteric areas and limitation of motion of 
both hips.  The examiner diagnosed bilateral subtrochanteric 
bursitis, bilateral hip contractures, status post radiotherapy 
due to prostate cancer, by history, and status post trauma to 
pelvis, by history.

The appellant was granted entitlement to service connection 
for residuals of a right testicle condition in an August 1994 
rating decision.

A January 1995, statement of professional care from Dr. Harold 
Pola, a pulmonologist, was submitted, which indicated that the 
appellant had been under his care for chronic obstructive lung 
dysfunction and bronchial asthma.

A statement from M. Pagan, M.D., reported that there is no 
etiological relationship between a testicular trauma suffered 
in service with the subsequent or coincidental diagnosis of 
adenocarcinoma of the prostate.

A May 1997 treatment entry from Dr. Mendoza reported that the 
appellant was last treated in March 1994 for carcinoma of the 
prostate.  He observed no masses, nodules and there was no 
inguinale hernia palpable.  Dr. Mendoza merely assessed cancer 
of the prostate, status post radiation treatment years ago.


Analysis

To establish service connection for residuals of pelvic trauma 
or bronchial asthma requires that a relationship to service be 
established by the evidence, either on the basis that the 
disability was incurred or aggravated during service.  With 
respect to the pelvic trauma claim, the appellant is already 
service connected for right testicle disability.  His service 
medical records refer to history of right testicle trauma, but 
are silent as to any other complaint or finding bearing any 
relationship to pelvic trauma.  The post-service medical 
record is similarly devoid of any pelvic  abnormality (apart 
from the right testicle disability) until many years later, 
when prostate cancer and bilateral hip disabilities were 
reported.  

It is unclear whether the appellant is claiming that residuals 
of in-service pelvic trauma include the prostate or hip 
disabilities.  If he is, it must be emphasized that there is 
no medical evidence or opinion linking these disabilities to 
in-service disease or injury.  Moreover, apart from the hip 
and prostate disabilities, the post-service medical record 
reveals no arguably relevant findings.  With specific 
reference to pelvic disability, the post-service medical 
evidence refers only to history of pelvic trauma, meaning that 
no demonstrable residuals of in-service injury are shown.  In 
view of the fact the medical evidence shows no current 
disability (other then the already service connected testicle 
disability) that is the result of in-service pelvic trauma, 
the claim is not well grounded and must be denied.

With respect to the bronchial asthma claim, the service 
medical records show no respiratory disorder.  Moreover, 
there are no relevant findings until more than 2 years 
following service, when the first diagnosis of bronchial 
asthma was made.  There were no additional complaints or 
findings referable to asthma until the appellant reported a 
history of asthma at the time of his referral to Dr. Mendoza 
in March 1994, more than 45 years after his last complaint.  

In view of the fact that there is no medical evidence of 
bronchial asthma in service, and no medical opinion linking 
the bronchial asthma first shown about 2 years later to 
service, the claim is not plausible, and must be denied.

Further, the appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although the appellant claims that he currently has residuals 
of "pelvic trauma", other than his service-connected right 
testicle epididymitis as the result of groin trauma, and 
bronchial asthma that originally manifested during or as a 
result of service, his assertions of medical diagnoses and 
opinions on causation alone are not probative.  See also, 
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  Additionally, the history recorded by the 
VA physician during the appellant's June 1994 VA examination 
indicating status post trauma to his pelvis, by history, is 
not competent medical evidence.  Lay history is not 
transformed into competent medical evidence merely because the 
transcriber happens to be a medical professional.  See LeShore 
v. Brown, 8 Vet.App. 405, 409 (1995).

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement of the Case, in which the appellant 
was informed that the reason for the denial of his claim was 
that there was no objective medical evidence to substantiate 
that he currently has residuals of pelvic trauma or bronchial 
asthma related to any incident during service.  Additionally, 
by this decision, the Board is informing the appellant of what 
is necessary to make his claim well grounded.



ORDER

Service connection for residuals of a pelvic trauma is 
denied. 

Service connection for bronchial asthma is denied. 



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

